540 U.S. 945
TENNARDv.DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION.
No. 02-10038.
Supreme Court of United States.
October 14, 2003.

1
Appeal from the C. A. 5th Cir.


2
Motion of petitioner for leave to proceed in forma pauperis granted. Certiorari granted and consolidated with No. 02-11309, Smith v. Dretke, Director, Texas Department of Criminal Justice, Correctional Institutions Division [certiorari granted, 539 U. S. 986], and a total of one hour allotted for oral argument in these cases. Reported below: 317 F. 3d 476.